Citation Nr: 9926980	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as residuals of a head injury.

2.  Entitlement to service connection for scars over the left 
eyebrow and right jaw, claimed as residuals of a head injury.

3.  Entitlement to service connection for a scar on the right 
side of the mouth.

4.  Entitlement to service connection for cervical strain.

5.  Entitlement to service connection for lumbar strain.

6.  Entitlement to service connection for postoperative 
excision of a benign laryngeal tumor.

7.  Entitlement to service connection for a right foot 
disorder, other than Achilles tendonitis.

8.  Entitlement to service connection for a right hip 
disorder.

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia.

10.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1995 by the Department of 
Veterans Affairs (VA) Regional Office (in Oakland, 
California.  Due to a change of residence by the veteran, the 
claims file was transferred to the Cleveland, Ohio, Regional 
Office (RO). 

The veteran's appeal also originally includes several other 
issues.  However, the veteran withdrew the other issues 
during the course of a personal hearing in September 1997.  
The Board finds that the issues listed on the first page of 
this decision are the issues currently in appellate status. 


FINDINGS OF FACT

1.  There is no medical evidence of a current headache 
disability.

2.  There is no medical evidence of a nexus between the scars 
over the left eyebrow, the right jaw, or the right side of 
the mouth and the veteran's active military service.

3.  There is no medical evidence of a nexus between a current 
cervical spine disability and the veteran's active military 
service..

4.  There is no medical evidence of a nexus between a current 
lumbar spine disability and the veteran's active military 
service.

5.  There is no medical evidence of a nexus between any 
current disability of the larynx or throat and the veteran's 
active military service.

6.  There is no medical evidence of a current disability of 
the right foot, other than service-connected Achilles' 
tendinitis.

7.  There is no medical evidence of a current disability of 
the right hip.

8.  There is no medical evidence of a nexus between an 
acquired psychiatric disorder, to include dysthymia, and the 
veteran's active military service.

9.  VA's schedule for rating disabilities does not provide a 
compensable evaluation for limitation of motion of a ring 
finger.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for headaches, for scars over the left eyebrow, right jaw, 
and right side of the mouth, for cervical strain, for lumbar 
strain, for postoperative excision of a benign laryngeal 
tumor, for a right foot disorder, for a right hip disorder, 
and for an acquired psychiatric disorder, to include 
dysthymia, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for entitlement to a compensable evaluation 
for residuals of a fracture of the right ring finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, is 
appeal must fail.  While the claim need not be conclusive, it 
must be accompanied by supporting evidence; a mere allegation 
is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The Board stresses that where the determinative issue 
involves a medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony and/or lay statements because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  


I.  Headaches and Scars

With regard to headaches, the veteran has contended that he 
has had headaches since an incident in service in August 
1981, when he was hit by a baseball bat as part of an assault 
by other service members.

Service medical records disclose that, in August 1981, the 
veteran was seen at a troop medical clinic after having been 
beaten with a baseball bat in an altercation.  He complained 
at that time of right arm pain and left hand numbness.  He 
did not complain about having headaches.

Earlier service medical records show that, in July 1980, the 
veteran was kicked in the head while playing "push ball."  At 
that time, he did complain of headaches.  Assessments 
included rule out tension headaches.  In July 1981, the 
veteran complained of having headaches for a year, which were 
not relieved by Tylenol.  The physician noted that the 
veteran was not able to handle stress in an appropriate 
manner.  The assessment was that the veteran's headaches were 
stress-related.  In April 1982, an ophthalmologist found no 
reason for the veteran's complaint of pain over his left eye.

In a report of medical history for service separation in 
November 1983, the veteran denied having frequent or severe 
headaches.  At an examination for separation in November 
1983, his head was evaluated as normal.

At a VA examination in February 1984, it was noted that the 
veteran gave a history of daily headaches; no clinical 
findings were made.

At a VA clinic in January 1985, the veteran stated that he 
had had tension headaches for years, and he was under stress 
because of his wife and his job.  The assessment was tension 
headaches, anxiety.

At a VA general medical examination in February 1997, the 
veteran did not complain of having headaches.

At a personal hearing in September 1997, the veteran 
testified that, in 1984 or 1985, he was treated for headaches 
by a private physician in California.  The hearing officer 
kept the record open for a period of 60 days for submission 
of records of such treatment, but the veteran did not submit 
any records.

The Board finds that the veteran's claim of entitlement to 
service connection for headaches is not well grounded, 
because there is no medical diagnosis of a current headache 
disability, and there is no medical evidence linking 
complaints of headaches in early postservice years to any 
incident or manifestation during active service.  The claim 
for service connection for headaches, claimed as residuals of 
a head injury, must therefore be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

The claim for service connection for headaches is also not 
well grounded under 38 C.F.R. § 3.303(b) and Savage.  Chronic 
headaches in service and since service have not been shown, 
and there is no medical evidence of a nexus between a current 
headache disorder, a condition observed in service, and 
claimed continuous post service symptomatology.

With regard to scars over the left eyebrow, right jaw, and 
right side of the mouth, there appears to be medical 
diagnoses of current disability in the form of April 1995 VA 
examination findings of a well-healed, barely visible scar 
over the left eyebrow, and a 1-inch, nontender, curved scar 
over the right jaw.  While the right side of the mouth was 
not specifically referred to by the examiner, the Board 
believes that the reference to a scar over the right jaw is 
sufficient to include the right side of the mouth for well-
grounded purposes. 

However, there does not appear to be any medical evidence 
linking the scars detected at the April 1995 examination with 
the veteran's service.  Service medical records are negative 
for any findings concerning such scars.  Service medical 
records show that, in September 1981, the veteran was found 
lying in a dark area near a dispensary.  The impression was 
simple drunkenness and facial abrasions over the right cheek, 
the center of the forehead, and the left jaw.  However, there 
was no notation of wounds over the left eyebrow, right jaw, 
or right side of the mouth.  Moreover, at the examination for 
service separation in November 1983, no scars were noted.  

At the hearing in September 1997, the veteran testified that 
he had a scar "in the small of the eyebrow area," which was 
very hard to see.  He also testified that his claim for 
service connection for a scar over the right jaw was actually 
a claim for trauma to the teeth, not for the scar.  (The 
Board notes that a rating decision in January 1998 denied 
entitlement to service connection for a dental injury, for 
the purpose of dental treatment, and the veteran did not 
appeal that determination.)  When asked by his representative 
whether he had a scar on the right side of the mouth, the 
veteran said, "No, not for the most part anymore that I know 
of."

The Board acknowledges the veteran's statements and 
testimony, but what is necessary to well-ground his claim is 
medical evidence linking the scars to service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

II.  Cervical Strain and Lumbar Strain

With regard to the cervical spine, service medical records 
disclose that, in July 1980, after being kicked in the head 
while playing a sport, the veteran complained of neck pain.  
No diagnosis was made at that time.  At an examination for 
service separation in November 1983, the veteran's neck was 
evaluated as normal.

At a VA orthopedic examination in April 1995, range of motion 
of the cervical spine was within normal limits; there was 
tenderness of paracervical musculature.  Diagnoses included 
cervical strain.

At a VA examination in February 1996, mild limitation of 
motion of the neck was noted.  Impressions included multiple 
joint complaints, cause undetermined.  At the hearing in 
September 1997, the veteran testified that he did not make a 
claim concerning his cervical spine when he filed his 
original application for compensation in December 1983, 
because he was not having a problem with his neck at that 
time.

The Board finds that the veteran's claim for service 
connection for cervical strain is not well grounded because 
there is no medical evidence of a nexus between a current 
cervical spine disability and any incident or manifestation 
during active service.  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because chronic 
cervical strain in service and since service has not been 
shown and there is no medical evidence of a nexus between a 
current disability, a condition observed in service, and 
claimed continuous post service symptomatology.

With regard to lumbar strain, service medical records 
disclose that in November 1983, the veteran was in a jeep 
accident and complained of lower back pain.  The assessment 
was muscle strain.  Three days later, at his examination for 
service separation, the veteran's spine was evaluated as 
normal; it was noted that low back pain had been treated at a 
troop medical clinic with medication.

At a VA examination in February 1984, range of motion of the 
spine was full.

At a VA orthopedic examination in April 1995, findings 
included mild tenderness over L3-4-5; flexion was to 
70 degrees, and extension was to 35 degrees.  Diagnoses 
included lumbar strain.

At a VA clinic in January 1996, the veteran complained of 
having had low back pain since 1979.  Findings included 
lumbosacral tenderness and mild muscle spasm.  Assessments 
included history of chronic back pain since 1979.  (The Board 
notes that an assessment of a history of a condition is not a 
diagnosis of the condition.)

The Board finds that the claim for service connection for 
lumbar strain is not well grounded, because there is no 
medical evidence of a nexus between current lumbar strain and 
any incident or manifestation during active service.  The 
claim is also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because a chronic low back disorder in service 
and since service has not been demonstrated, and there is no 
medical evidence of a nexus between a current lumbar spine 
disorder and a condition observed in service and claimed post 
service symptomatology.

III.  Laryngeal Tumor

Service medical records disclose that in September 1978, the 
veteran had a sore throat, chills, and malaise.  The 
assessment was upper respiratory infection.  In May 1979, he 
had a strep throat.  In March 1983, he had a sore throat.  In 
a report of medical history in November 1983, it was noted 
that he had a past history of sore throats.  At an 
examination for separation in November 1983, his throat was 
evaluated as normal.

At a VA ear, nose and throat clinic in September 1994, the 
veteran complained of dysphagia and hoarseness for one year; 
he had a history of smoking and heavy alcohol intake; he had 
a family history of throat cancer.  A barium swallow was 
negative.  Impressions included hoarseness.

At a VA orthopedic examination in April 1995, the veteran 
indicated that six months earlier, he had undergone excision 
of a benign laryngeal tumor.  (Clinical records of such 
surgery have not been submitted.)

At a VA general medical examination in February 1997, there 
were no findings as to the larynx or the throat.

At the hearing in September 1997, the veteran testified that:  
He had sore throats and strep throat in service; in service, 
as a noncommissioned officer, he gave commands in a loud 
voice; and a VA doctor had told him that voice strain in 
service had caused a tumor, which was removed in 1993.

The Board finds that the veteran's claim for service 
connection for postoperative excision of a benign laryngeal 
tumor is not well grounded.  There is no medical evidence of 
a current disability of the larynx or throat.  In addition, a 
veteran's account of what a doctor purportedly said does not 
constitute medical evidence, Robinette v. Brown, 8 Vet. App. 
69, 77 (1995), and there is thus no medical evidence of a 
nexus between a tumor of the larynx years after service and 
any incident or manifestation in service, to include use or 
overuse of the voice.

The Board recognizes that the claims of entitlement to 
service connection for headaches, a scar over the left 
eyebrow, a scar on the right jaw, a scar on the right side of 
the mouth, cervical strain, lumbar strain, and postoperative 
excision of a benign laryngeal tumor are being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that those claims are not well grounded  
However, the Court has held that "When an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

IV.  Right Foot

Service connection is in effect for bilateral Achilles 
tendinitis.  At the hearing in September 1997, the veteran 
claimed that a MRI (magnetic resonance imaging) at a private 
facility had shown abnormality of the right foot.

Service medical records disclose that, in October 1974, the 
veteran was seen for reinjury to an old sprain of the right 
foot. There was no swelling or discomfort on palpation.  He 
was given an Ace bandage.  Service medical records are 
otherwise negative for any complaints or findings concerning 
the right foot.  At the examination for service separation in 
November 1983, the veteran's feet were evaluated as normal.

At a VA orthopedic examination in April 1995, an examination 
of the feet was normal.  Diagnoses included bilateral ankle 
pain, secondary to Achilles tendinitis.

A private MRI of the right ankle in April 1996 showed 
significant abnormality of the talus and calcaneus.

VA X-rays of the feet in February 1997 showed no fracture or 
soft tissue swelling; some small bony spurs were noted.

The Board finds that the claim for service connection for a 
right foot disorder, other than Achilles tendinitis, is not 
well grounded, because there is no medical diagnosis of a 
current disability of the right foot, separate and distinct 
from disabilities of the Achilles tendon and ankle.  The 
claim is also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because a chronic right foot disorder in service 
and since service has not been shown, and there is no medical 
evidence of a nexus between a current right foot disorder, 
other than Achilles tendinitis, and a condition observed in 
service and continuous post service symptomatology.

V.  Right Hip

Service medical records disclose, in July 1980, after the 
incident in which the veteran was kicked in the head while 
playing a sport, a hip was tender, and assessments included 
bruised hip.  Service medical records are otherwise negative 
for any complaints or findings as to the hips.  At the 
examination for separation in November 1983, the veteran's 
lower extremities were evaluated as normal.

At a VA orthopedic examination in April 1995, the veteran 
stated that he had had left hip pain after running or 
prolonged standing since falling 30 feet from a helicopter in 
1977 in service.  On examination of the hips, there was no 
point tenderness, and range of motion of the hips was full 
and painless.  Diagnoses included post-traumatic bilateral 
hip pain, normal examination.

The Board finds that the claim for service connection for a 
right hip disorder is not well grounded, because there is no 
medical evidence of a current disability of the right hip.  
The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because a chronic right hip disorder 
in service and since service has not been shown, and there is 
no medical evidence of a nexus between a current right hip 
disorder, a condition observed in service, and continuous 
post service symptomatology.

VI.  Acquired Psychiatric Disorder

The veteran's service medical records include a Request for 
Mental Health Consultation dated in February 1981.  On that 
Request, the veteran's commanding officer indicated that the 
veteran had stated that there was undue mental strain on him 
and his family because of the stress and tension "of being an 
above-average performer."  The commanding officer stated that 
the veteran was performing well with minimum supervision.  
However, he stated that the veteran was exhibiting constant 
nervousness, unusual irritability, and extreme mood swings.  
The veteran's service medical records do not contain a report 
of the mental health evaluation which was requested by his 
commanding officer.  At an examination for separation in 
November 1983, the veteran was reported to be psychiatrically 
normal.

A VA hospital summary in July 1985 reported that the veteran 
had been admitted for treatment of alcoholism.  He had a 12-
year history of alcohol dependence and marijuana abuse.  He 
had been charged with driving while intoxicated.  After 
10 days of treatment, the veteran was discharged from the 
drug and alcohol rehabilitation unit after he became violent 
towards his wife, who was visiting him.  Discharge diagnoses 
included, on Axis I, chronic alcohol dependency and, on 
Axis II, impulsive personality disorder.

A VA hospital summary in February 1994 reported that the 
veteran was admitted to a substance abuse treatment program.  
On mental status examination, the veteran's affect showed 
occasional depression.  The discharge diagnosis was alcohol 
dependence, continuous.

At a VA psychiatric examination in April 1995, the examiner 
reported that the veteran gave a history which was consistent 
with a dysthymic disorder, which appeared to be related to 
his separation from service and the circumstances surrounding 
his separation from service.  The veteran had stated to the 
examiner that, in the first year of his active service, he 
went absent without official leave (AWOL), but he was allowed 
to continue to serve, which he did with distinction; in 1983, 
the Army was downsized, and anyone, like him, who had ever 
been AWOL for 30 days, was separated from service. The 
examiner also reported that the veteran's situation was 
complicated by an underlying personality disorder.

The examiner rendered diagnoses of, on Axis I, dysthymic 
disorder, late onset, primary, and, on Axis II, personality 
disorder, not otherwise specified, with dependent and 
passive-aggressive features.  The examiner stated that the 
veteran's dysthymic disorder "is not felt to be directly 
service-related and appears to have arisen more from the 
circumstances of his separation.  The veteran is very likely 
even more disabled by virtue of his underlying personality 
disorder."

The Board notes here that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).  Accordingly, the Board looks to whether that is 
competent evidence to well-ground a claim based on the 
veteran's diagnosed acquired psychiatric disability.  

After reviewing the evidence of record, the Board is unable 
to find that there is medical evidence of a nexus between the 
diagnoses dysthymic disorder and the veteran's service.  No 
psychiatric disorder was detected during service.  While the 
veteran was seen for stress in early 1981, it does not appear 
that any diagnosis of an acquired psychiatric disability was 
made.  Significantly, no subsequent manifestations of 
psychiatric disability were recorded during service, and the 
veteran's psychiatric status was clinically evaluated as 
normal on discharge examination in November 1983 (almost 
three years after the stress symptoms noted in February 1981.  

Further, the examiner who conducted the April 1995 VA 
examination indicated that the veteran's current disorder was 
not felt to be directly related to service.  The examiner did 
suggest that the disorder arose more from the circumstances 
surrounding the veteran's separation from service.  In this 
regard, it appears that the veteran wanted to remain in the 
military and feels he was unjustly discharged due to a prior 
AWOL.  He relayed to the examiner that he fought a political 
battle for three years to be able to reenlist.  In the 
Board's view, the April 1995 comments by the VA examiner do 
not constitute a medical opinion that the veteran's 
psychiatric disorder is causally related to his military 
service.  Rather, it appears that the examiner believes that 
the veteran's dysthymic disorder may have developed from the 
veteran's frustration and angry feeling that he was 
improperly discharged from service and in effect robbed of a 
career.  The Board declines to view this situation as similar 
to the analysis used with post-traumatic stress disorder 
(PTSD) where an inservice stressor gives rise to a delayed 
onset PTSD.  PTSD has not been diagnosed, a dysthymic 
disorder has.  The Board believes that the most reasonable 
interpretation of the VA examiner's comments is that the 
veteran's long-term dwelling on what he perceived as an 
unjust discharge from service may have played a role in the 
current dysthymic disorder.  However, the Board does not find 
that the examiner's comments can be viewed as medical 
evidence of a nexus between the veteran's acquired 
psychiatric disorder and his military service.  Accordingly, 
the Board finds the claim to be not well-grounded.  38 
U.S.C.A. § 5107(b). 

VII.  Increased Rating for Right Ring Finger Disability. 

The veteran is seeking an increased disability evaluation for 
service-connected residuals of a fracture of the right ring 
finger, currently evaluated as zero percent disabling.  His 
claim for an increased rating is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
claims file, the Board finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

Diagnostic Code 5227 provides a maximum zero percent 
evaluation for ankylosis of any finger other than the thumb, 
index finger, or middle finger.

At a VA orthopedic examination in April 1995, the veteran was 
unable to touch the median transverse fold of his hand with 
his right ring finger by 1.5 centimeters.  His right ring 
finger is thus not ankylosed, and, in any event, the rating 
schedule does not provide a compensable rating for loss of 
motion of a ring finger.  The Board therefore finds that a 
compensable rating for residuals of a fracture of the right 
ring finger is not in order.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.

Conclusion.

With regard to the various service connection claims, the 
Board hereby stresses to the veteran that for a service 
connection claim to be well-grounded, there must be a medical 
diagnosis of current disability and medical evidence of a 
nexus or link between such current disability and service.  
Laypersons are not competent to render medical diagnoses or 
opinions as to medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The Board views the above discussion as 
sufficient to inform the veteran of the elements of a well-
grounded service connection claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Until a claim is well-grounded, the doctrine of reasonable 
doubt does not arise.  38 U.S.C.A. § 5107.  However, as noted 
earlier, the increased rating claim advanced by the veteran 
is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Nevertheless, while the Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue of entitlement to a 
compensable evaluation for residuals of a fracture of the 
right ring finger, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY,	
	Member, Board of Veterans' Appeals

 


